          Case 5:18-cv-01603-EJD Document 93 Filed 07/03/19 Page 1 of 2


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MARC D. KATZ (Cal. Bar No. 189534)
 2 katzma@sec.gov
   SUSAN F. LAMARCA (Cal. Bar No. 215231)
 3 lamarcas@sec.gov
   RAHUL KOLHATKAR (Cal. Bar No. 261781)
 4 kolhatkarr@sec.gov

 5 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 (415) 705-2500

 8

 9                            UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN JOSE DIVISION
12

13 SECURITIES AND EXCHANGE COMMISSION,          Case No. 5:18-cv-01603-EJD
14              Plaintiff,                      NOTICE OF WITHDRAWAL OF
                                                COUNSEL
15        vs.
16 RAMESH “SUNNY” BALWANI,

17              Defendant.
18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL                                                   SEC V. BALWANI
     OF COUNSEL                                                Case No. 5:18-cv-01603-EJD
          Case 5:18-cv-01603-EJD Document 93 Filed 07/03/19 Page 2 of 2


 1         PLEASE TAKE NOTICE that as of June 28, 2019, Jessica W. Chan will no longer be
 2 associated with Plaintiff Securities and Exchange Commission. Please remove Jessica W. Chan from

 3 the case docket and the Notice of Electronic Filing System.

 4

 5 DATED: July 3, 2019                                 Respectfully Submitted,
 6
                                                       /s/ Marc D. Katz
 7                                                     Marc D. Katz
                                                       SECURITIES AND EXCHANGE
 8                                                     COMMISSION
                                                       44 Montgomery Street, Suite 2800
 9                                                     San Francisco, CA 94104
                                                       Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF WITHDRAWAL                                                               SEC V. BALWANI
     OF COUNSEL                                                            Case No. 5:18-cv-01603-EJD
